Exhibit 10.1

 

*** Text Omitted and Filed Separately

Pursuant to a Confidential Treatment Request

under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)

 

ALTAIR INTERNATIONAL INC.

 

6501 E. Greenway Pkwy

#103-412, Scottsdale, AZ 85254

OTC BULLETIN BOARD: ATAO

Email: alan.smith@avidcap.com

 

MINING LEASE

 

THIS MINING LEASE ("Agreement'') is made effective August 3, 2020 ("Effective
Date") by and between Altair International, Inc., (referred to as "ATAO" or
"Lessee"), whose address is:

 

6501 E. Greenway Pkwy. #103-412, Scottsdale, AZ 85254

 

and Oliver Geoservices LLC, a corporation registered in Texas (referred to as
"OGS"), whose address is:

 

4812 Bransford Road, Colleyville, TX 76034.

 

SECTION 1: GRANT AND DESCRIPTION

 

1.1   OGS has rights to and interests in certain unpatented lode mining claims
known as the [*****] located in Elko County, Nevada.

 

1.2   Exclusive Lease: OGS hereby lets and leases exclusively to Lessee, its
successors and assigns, for the term and purposes stated within this Agreement,
all of OGS's rights, titles and interests in and to the Walker Ridge lode mining
claims more fully described in Exhibit "A" attached to and made part of this
Agreement (the "Property").

 

1.3   Bonus Payments: OGS is to receive the following payment (' 'Bonus
Payments"), which is not an advance royalty payment, via wire transfer:

 

a)     Twenty-five thousand US dollars ($25,000.00) within 10 business days.

 

1.4   Rights Granted By Agreement: OGS grants to Lessee any and all rights
appurtenant to the Property for mining, milling and related operations, insofar
as OGS has the power and ability to grant such rights, including, but not
limited to the right to enter the Property to survey, explore, drill, sample,
develop, mine, stockpile, remove, leach, mill, smelt, beneficiate, process and
market, without limitation all ore, minerals, metals, tailings, concentrates and
all other mineral substances of any character and nature ("J\.1.inerals"); to
construct, use, maintain, repair, replace and relocate buildings, ore bins,
shafts, tunnels, drifts, open pits, communication lines and all other structures
and facilities necessary to effectuate the purposes of the Agreement; to use the
Property for storage or disposal of Minerals, water, waste or other materials
produced from the Property or other property; to use all easements, rights of
way or other means of access for ingress and egress to and from the Property
convenient or necessary for operations on the Property or other property owned,
leased or acquired by Lessee; to use as much of the surface granted by the
Agreement as Lessee deems advisable to further performance of its rights and
obligations, and to effectuate the purposes of the Agreement; to use any mining
method, including, without limitation, underground, strip, cross-mining, open
pit, in-situ, solution or leach mining; to sell Minerals and other products
derived from the Property in such forms, on such terms, at such times, and for
such prices as may, in its sole discretion, determine; and to exercise all
rights and privileges not specifically described above which may be reasonably
necessary, convenient, or suitable for or incidental to effectuate the purposes
of the Agreement All such rights shall be exercised by Lessee strictly in
compliance with all applicable federal, state and local laws, rules,
regulations, ordinances and the like. Lessee will obtain all federal, state and
local consents and/or permits necessary or desirable before engaging in any such
activities on the Property.

 

[tm2028836d1_ex10-1img001.jpg]

 



 

 

 

*** Text Omitted and Filed Separately

Pursuant to a Confidential Treatment Request

under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)

 

SECTION 2: TERM

 

2.1   Term: The Agreement is granted for a primary term of five years from the
Effective Date, and so long as Lessee pays to OGS the Advance Royalty payments
as provided for in SECTION 3.2: ADVANCE ROYALTY PAYABLE TO OGS, or for so long
as the Agreement is being maintained in any other manner provided for in the
Agreement.

 

Lessee may extend this lease at any time in the first five years for an
additional twenty-year te1m upon written notice to OGS of its intent to do so
and the concurrent payment of a one-time extension payment (" Extension
Payment") of One Hundred Thousand Dollars ($100,000.00) in cash.

 

During any period of extension beyond the primary term, all terms and conditions
shall remain in full force and effect The term of this Agreement is not intended
to violate the Rule Against Perpetuities. In the event of this Agreement is
determined to violate the Rule Against Perpetuities by a court of competent
jurisdiction, the term shall be automatically reduced to a maximum number of
years determined to comply with the Rule of Perpetuities.

 

2.2   Surrender and Termination by Lessee: Notwithstanding anything herein to
the contrary, Lessee may terminate all of its rights and obligations in respect
of the Property by providing OGS with a 30-day written notice of termination.
Lessee shall deliver written notice of such termination in the form of a
recordable Release of Mining Lease releasing all of its rights, title and
interest to the Property to OGS and record such with the Elko County Recorder's
Office.

 

In the event of termination, OGS shall retain all payments paid pursuant to this
Agreement as consideration for possession, use and mining activities on the
Property. The foregoing shall be OGS's sole and exclusive remedy for
termination, and OGS exclusively waives the remedies of specific performance or
further compensatory or other damages of whatsoever nature.

 

Upon termination Lessee' sole obligations in respect of the Property shall be to
perform reclamation work required as a direct result of activities on the
Property, as required by applicable law, and to fulfill obligations pursuant to
SECTION 6.1: PERFORMANCE OF ASSESS1\.1ENT WORK/RENT AL FEES.

 

In the event Lessee terminates this Agreement, Lessee shall supply to OGS copies
of all interpretative and factual data, including but not limited to drill logs,
assays, metallurgical testing results, survey and geological maps, within 30
days of termination or when such data becomes promptly available. Lessee makes
no representation or warranty as to the accuracy or completeness of any such
data, and shall not be liable on account of any use by OGS or any other party of
any data or information.

 

[tm2028836d1_ex10-1img001.jpg]

 



 

 

 

*** Text Omitted and Filed Separately

Pursuant to a Confidential Treatment Request

under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)

 

SECTION 3: CONSIDERATION

 

3.1    Evidence and Satisfaction of Title, Geological Data and Property
Inspection: OGS shall furnish to Lessee, concurrently with the execution of this
Agreement location certificates and other documents, maps and other title data
and abstracts in OGS's possession, or reasonably available to OGS relating to
the Property, and Lessee may conduct such examination and any additional title
examination as it wishes, at its own expense. In addition, OGS agrees to furnish
to Lessee copies of all exploration data, assays, logs, maps, including any mine
plan maps, geochemical and geophysical surveys and reports and records or data
relating to production, development or mining which OGS has in its possession or
which is reasonably available to OGS relating to the Property.

 

3.2    Advance Royalty Payable to OGS: The following minimum advance royalty
payments (" Advance Royalty Payments") shall be payable to OGS via bank wire
transfer:

 

On or before December 1, 2020 $25,000    On or before December 1, 2021 $50,000
and  500,000 shares of ATAO On or before December 1, 2022 $75,000 and  500,000
shares of ATAO On or before December 1, 2023 $100,000 and  750,000 shares of
ATAO On or before December 1, 2024 $100,000 and  750,000 shares of ATAO

 

If the term of the lease is extended beyond the primary term, a minimum Advance
Royalty Payment of $100,000 shall be payable annually to OGS via bank wire
transfer as follows:

 

On or before December 1, 2025, and on or before December 1 each year thereafter
so long as the Agreement is in effect. Once the property is in production, there
will be no cash payment of$100,000 as long as the payment exceeds $100,000 in
gold.

 

Lessee has the right to prepay any of the Advance Royalty Payments payable to
OGS hereunder. The Advance Royalty Payments shall be in lieu of any obligation,
expressed or implied, to take any action with respect to the Property, including
explore, develop, or mine the Property. All Advance Royalty Payments to OGS are
and shall always be fully credited to and/or recoverable from any and all
Production Royalty Payments payable/paid to OGS pursuant to SECTION 4.1:
PRODUCTION ROYALTY PAYABLE TO OGS.

 

SECTION 4: PRODUCTION ROYALTY

 

4.1   Production Royalty Payable to OGS: Upon commencement of commercial
production and continuing thereafter, Lessee shall pay the following Production
Royalty to OGS: THREE PERCENT (3.0%) of Net Smelter Returns, as defined in
SECTION  4.2 below.

 

4.2   Net Smelter Returns Defined: The term "Net Smelter Returns", for all
purposes of the Agreement, shall mean the amount actually received by Lessee
from the sale of ores and minerals mined or otherwise recovered and removed by
Lessee from the Property, reduced by the following, but only to the extent
actually incurred and home by Lessee:

 

a)     Sales, use, gross receipts, severance, federal and other taxes, if any,
payable with respect to severance, production, sale or disposition of ores and
minerals, but excluding any taxes on net mcome.

 

[tm2028836d1_ex10-1img001.jpg]

 



 

 

 

*** Text Omitted and Filed Separately

Pursuant to a Confidential Treatment Request

under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)

 

b)     Charges and costs, if any, for transportation of bullion from mill or
processing facility or facilities to the place or places where products are
smelted, refined and/or sold;

 

c)     Charges, costs, including bullion assaying and sampling costs, and all
penalties, if any, included upon smelting ores and minerals. In the event
smelting is carried out in facilities owned or controlled, in whole or in part,
by Lessee, charges, costs, and penalties for such operations shall mean the
amount would have incurred if such operations were carried out at facilities not
owned or controlled by Lessee then offering comparable services for comparable
products on prevailing terms.

 

4.3   Credit and Offset: All Advance Royalty payments to OGS shall be fully
recoupable as a credit and offset against any Production Royalty payable to OGS
that may accrue during the term of the Agreement, or any extension thereof.

 

4.4   Area of Influence Production Royalty Payable to OGS: If during the term of
the Agreement, or any extension thereof, if Lessee acquires any interest in and
to any property within a three mile radius or linear measurement (whichever is
more inclusive) from any edge, border or portion of the Property described in
Exhibit A (the "Area of Influence") Lessee shall pay to OGS a production royalty
equal to THREE PERCENT (3.0%) of the Net Smelter Returns as defmed in
SECTION 4.2 on Minerals derived from such property so long as Lessee, or its
successors or assigns, has interest in such property. Lessees will pay a total
of 3% NSR on any area acquired in an area of influence. To further clarify, if
there is an existing NSR is 2% on property acquired within the area of
influence, then 1% will be paid to OGS.

 

4.5   Partial Royalty Buyout. Lessee may at any time, prior to August 1 2025,
purchase from OGS, ONE PERCENT 1% of the total Net Smelter Retumroyalties
pursuant to SECTION 4.1, 4.2 and 4.4 by paying OGS a payment in the amow1t of
One 1\ilillion Five Hundred Thousand Dollars ($1,500,000). At the time such
payment is made (the "Pru1ial Buyout Payment") OGS will retain TWO PERCENT
(2.0%) of Net Smelter Returns, as defined in SECTION 4.2.

 

SECTION 5: METHOD OF PAYMENT

 

All payments owing to OGS shall be paid by wire bank deposit in accordance with
SECTION 3: CONSIDERATION and SECTION 4: PRODUCTION ROYALTY. In the event of a
present or future division of ownership interests in or to the Property,
payments made as stated above shall constitute full satisfaction of obligations
to pay royalties and shall be relieved from any responsibility and liability for
the division of disbursements.

 

SECTION 6: UNPATENTED CLAIMS

 

6.1    Performance of Assessment Work/Rental Fees: Lessee shall pay the federal,
state and county rental fees and perform any assessment work that may in the
future be required for each and every assessment/rental year (i.e., September 1)
during the term of this Agreement or any extension thereof. Should Lessee
terminate this Agreement, Lessee must provide written notice of termination 30
days prior to the end of the assessment/rental year to avoid the obligation to
petform assessment/rental work for that assessment/rental year.

 

Lessee shall be relieved of its obligations to perform assessment work or pay
rental fees covering the Property for any period in which rental fees or
assessment work are not required or are suspended and shall have the benefit of
subsequent laws enacted which relate to assessment work, including laws
extending the time within which to perform assessment work.

 

[tm2028836d1_ex10-1img001.jpg]

 



 

 

 

*** Text Omitted and Filed Separately

Pursuant to a Confidential Treatment Request

under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)

 

For each year in which this Agreement continues beyond May 1st of said year,
Lessee shall record in the Elko County Recorder's Office, and in the Bureau of
Land Management an affidavit of assessment work and/or payment of rental fees or
other documents complying with the requirements of the statues of the State of
Nevada and the Federal Land Policy and Management Act of 1976 and the
regulations implementing and supplementing this Act. Lessee shall provide copies
of the fully recorded affidavits covering the Property to OGS no later than
August 15th of said year.

 

6.2    Amendments, Relocations and Patents: During the term of this Agreement,
Lessee shall have the right and obligation, to amend or relocate, in the
appropriate name, any or all of the unpatented mining claims included in the
Property, to locate placer claims on ground covered by lode mining claims and
vice versa, and locate any fractions resulting from the location, amendment, or
relocation of mining claims. At the request of Lessee, OGS shall cooperate with
in any attempt to apply for patent for any and all of the unpatented mining
claims. All expenses authorized by in connection with locating, amending or
relocating mining claims or mill sites, or prosecuting patent proceedings shall
be borne by Lessee. The rights under and terms of this Agreement shall extend to
all such locations, amend locations, relocations, and patented mining claims and
mill sites.

 

SECTION 7: OGS'S RIGHTS, COVENANTS AND OBLIGATIONS

 

OGS's Representations: OGS represents that

 

a)     To the best of its knowledge and ability the unpatented claims comprising
the Property have been properly and lawfully located and monumented on the
ground and any required validation work has been performed; and location notices
and certificates, with maps and other documents necessary to comply with any and
all applicable mining laws, rules and regulations, have been or will be properly
and lawfully recorded or filed.

 

OGS hereby covenants with Lessee and with its successors and assigns that OGS
has exclusive right, title and interest in and to the Property, subject only to
the paramount interest of the United States and those option to purchase 100%
agreements described in Exhibit A; and that OGS will exercise the option to
purchase 100% agreements in Exhibit A within 30 days following the initial
payment made under SECTION 3.2 ADVANCE ROYALTY PAYABLE TO OGS.

 

b)     In lieu of giving a covenant of quiet eajoyment, OGS agrees that Lessee
may, at its discretion, take all action necessary, including judicial
proceedings, to remove any cloud from or cure any defect in OGS's title to the
Property at Lessee' sole expense. OGS agrees to cooperate with Lessee in any
action taken.

 

c)     OGS has full power and authority to execute this Agreement.

 

d)     OGS has not made any assignment for the benefit of creditors, filed any
petition in bankruptcy, been adjudicated insolvent or bankrupt, petitioned or
applied to any tribunal for any receiver, conservator or trustee of it or any of
its properties or assets, or commenced any proceeding under any reorganization,
arrangement, readjustment of debt, conservation, dissolution or liquidation law
or statute of any jurisdiction.

 

[tm2028836d1_ex10-1img001.jpg]

 



 

 

 

*** Text Omitted and Filed Separately

Pursuant to a Confidential Treatment Request

under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)

 

To the best of OGS's knowledge, no such action or proceeding has been commenced
against OGS by any creditor, claimant, governmental agency or other person.



 

e)     OGS knows of no suit, action or other proceeding pending or threatened
before any court or government agency that might result in impairment or loss of
OGS's title to, or OGS's interest in any part of the Property, the Minerals or
the value thereof, or which may otherwise materially affect title to the
Property or Lessee's rights hereunder. OGS shall promptly notify Lessee of any
such proceeding arising or threatened prior to the termination of this Agreement

 

t)      During the term of this Agreement, OGS agrees that OGS shall not enter
into any contract, commitment or obligation with respect to the Property, other
than in the ordinary course of business and which fully recognize, are
subordinate to, and consistent with this Agreement, without obtaining prior
written consent of Lessee. Any such agreement shall not interfere with the
exercise by Lessee of its rights under this Agreement.

 

g)     To the best of the OGS's knowledge, there is no violation of any
applicable federal, state, regional or county law or regulation relating to
zoning, land use, environmental protection, or otherwise with respect to the
Property or the activities relating thereto.

 

h)     OGS represents that, to the best of its knowledge and belief, OGS is not
aware of any current law or regulation which would prevent the performance of
rights and obligations under this Agreement.

 

i)      That OGS shall not create, pe1mit or suffer any liens or encumbrances,
reservations, restrictions or easements on the Property, unless expressly
subordinated to rights on the Property and Minerals.

 

8.2   Inspection: OGS, its agents, employees, or personal representatives, duly
authorized in writing, may inspect the activities of Lessee on the Property
during normal business hours, but only upon 48 hours' prior written notice to
Lessee.

 

OGS, in the exercise of its rights, shall indemnify and hold Lessee harmless
from and against any course of action, right of action, claims, demands, costs
(including attorney's fees) or judgments arising out of any death, personal
injury, or property damage sustained by OGS, its agents, employees or personal
representatives while in or upon the Property, unless such death or injury
arises as a proximate result of the negligence of OGS.

 

8.3   Taxes: While this Agreement is in effect, Lessee shall, in a timely
manner, reimburse OGS for all taxes, levies, or assessments occasioned by and
attributable to the equipment of Lessee placed on the Property. Ad valorem
taxes, assessments, levies against the Property and personal income from
royalties shall be the responsibility of and paid solely by OGS during the term
of this Agreement.

 

8.4   Confidentiality: During the term of this Agreement, OGS shall keep all
information supplied to it by Lessee and/or its agents concerning exploration,
mining and all otl1er related mining activities on tl1e Property or any other
matters concerning the Property or the activities of Lessee, strictly
confidential.

 

[tm2028836d1_ex10-1img001.jpg]

 



 

 

 

*** Text Omitted and Filed Separately

Pursuant to a Confidential Treatment Request

under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)

 

SECTION 9: RIGHTS, COVENANTS AND OBLIGATIONS



 

9.1   Rights of Operation:

 

a)     Exploration, Mining and Other Operations: Lessee shall conduct all its
operations on the Prope1ty in a good and workmanlike manner and in accordance
with accepted mining practices. All decisions with respect to activities
including all decisions regarding the commencement, suspension, assumption, or
termination of any operations, shall be made by in the sole discretion of
Lessee, but shall comply with all valid state, federal and local laws and
regulations governing its operations on the Property.

 

b)     Roads: Lessee and OGS shall both have reasonable non-exclusive use of any
presently existing roads, ways and trails upon the Property; provided, however,
that OGS's use does not unreasonably interfere with the rights granted to Lessee
by this Agreement

 

c)     Tailings and Residues: All tailings, heap and vat leach pads and other
residues resulting from activities on the Property shall be the sole and
exclusive property of Lessee, subject, however, to Production Royalty payments
for processing. Should there be tailings remaining on or in the Property after
the expiration of a TWELVE (12) month period following termination of this
Agreement, then such tailings shall become the property of OGS, and Lessee shall
have no further right, title or interest in them, but Lessee shall remain
subject to all normal state, federal and local environmental remediation laws
and obligations.

 

d)     Water Rights and Use: Lessee shall have the free use of any and all water
and water rights in and on the Property to the extent it deems reasonably
necessary for its Operations, insofar as OGS is able to grant such rights.
Lessee shall maintain any water well and make appropriate annual filings to
safeguard the use of the well. Lessee shall have the right independently to
secure water rights and in that connection to explore for, file for, and
appropriate water on or off the Property for use in or in connection with the
Operations. Lessee shall have the right, in its sole discretion, to develop,
drill for, divert, transport and store water on or off the Property and to
construct, use, maintain, repair and store water on or off the Property and to
construct, use, maintain, repair and remove from the Property such ditches,
pipelines ponds, reservoirs and other structures, works and improvements as may
be desirable or convenient in existing rights under this Section.

 

e)     Co-ming ling: Lessee shall have the right to co-mingle the Minerals
produced from the Property with similar minerals from other properties for the
purpose of transportation, storage, milling, processing, leaching and/or sale or
disposition. In the event that such co-mingling occurs, Lessee shall perform
sufficient monitoring, sampling, analysis and metallurgical testing to support
an accurate determination of Production Royalties. Lessee shall, at its sole
expense, have the right to inspect all production records at reasonable times
and frequencies, upon ten (10) days' prior written notice.

 

9.2   Reclamation and Environmental Obligations: Lessee shall comply with all
federal, state and local environmental and reclamation laws pertaining to mining
operations, including, without limitation, obtaining all required exploration
and operating permits, posting any required performance bonds and preparing a
mine and reclamation plan. Lessee obligations and liability shall commence on
the Effective Date of this Agreement and shall terminate upon the termination or
surrender of the Agreement, except for obligations that may have accrued during
the term of the Agreement The parties expressly agree that Lessee shall not, by
the terms thereof, assume liability for damages to the Property or
responsibility for reclamation or environmental obligations accruing as a result
of any actions or operations on the Property prior to the Effective Date and
following the Termination Date of this Agreement, and OGS shall indemnify and
hold Lessee harmless from any and all claims, causes of action, penalties,
fines, or other court costs and reasonable attorney's fees, that may arise from,
actions or operations conducted on the Property prior to the Effective Date or
following the Termination Date of the Agreement, unless such arise solely as a
direct and proximate result of the activities of Lessee on the Property prior to
the Termination Date of the Agreement, and relate to environmental issues.
Lessee shall indemnify and hold OGS harmless from any and all claims, causes of
action, penalties, fines, or other court costs and reasonable attorney's fees,
that are a direct result of actions or operations conducted on the Property by
any party from the Effective Date to the Termination Date of the Agreement

 

[tm2028836d1_ex10-1img001.jpg]

 



 

 

 

*** Text Omitted and Filed Separately

Pursuant to a Confidential Treatment Request

under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)

 

9.3   Books, Records and Information: Lessee shall keep accurate records of all
Minerals derived, removed and sold from the Property and of calculations
relative to Production Royalty payments and commingled Minerals from the
Propeity. Production Royalty payments shall be accompanied by a statement of
Production Royalty payment calculations, deductions, and adjustments. Upon 30
days prior written notice, OGS shall be entitled to an annual independent audit
of the matters covered by the statements, during normal business hours and at
OGS's expense, provided it selects for the audit an accounting firm of
recognized standing, at least one of whose members is a member of the American
Institute of Certified Public Accountants, with at least ten years' direct
experience in mining operations in Nevada.

 

In the event Lessee relinquishes the Property, then, upon written request from
OGS within 30 days of such termination, Lessee shall supply to OGS copies of all
interpretative and factual data directly related to its operations on the
Property which is in its possession or, if not in its possession at the time of
the request, or when such data becomes available. Lessee makes no representation
or warranty as to the accuracy or completeness of any such data or information
and shall not be liable on account of any use by OGS or any other party of any
data or information.

 

SECTION 10: DEFAULT, DISPUTES AND FORCE MAJEURE

 

10.1 Default: Failure by Lessee to perform or comply with any terms, provisions
or conditions, expressed or implied, shall not automatically terminate this
Agreement, nor render it null and void. If Lessee defaults in the performance of
its obligations hereunder, OGS shall give written notice specifying the nature
and extent of the default. If Lessee does not commence curing the default within
TIIlRTY (30) days after receiving written notice, followed by diligent
prosecution of such curing action to completion within a reasonable time, OGS
may terminate this Agreement by delivering to written notice of such
termination. All rights of under this Agreement, except provided hereunder and
under SECTION 10.6: Equipment Removal, shall then terminate, OGS shall not have
the right to terminate this Agreement except as provided in this Section.

 

Should Lessee, by written notice given to OGS, dispute in good faith the
existence of a default, then this Agreement shall not terminate hereunder unless
Lessee does not initiate and diligently pursue steps to correct the default
within TIIlRTY (30) days after the default has been determined by a final
decision of a court of competent jurisdiction.

 

10.2 Disputes and Adverse Claims: In case of suit, adverse claim, dispute or
question as to the ownership of the Property or of Advance Royalty or Production
Royalty payable under the Agreement, Lessee may, at its sole discretion, deposit
the payment (or the portion of the payment in dispute) into an
interesting-bearing escrow account, which shall be paid as determined by a
written order from a court or tribunal of competent jurisdiction over the
parties and matter in dispute. Upon final disposition of such suit, cl im,
dispute or question, the escrowed funds shall be released consistent with the
decision of a court or tribunal of competent jurisdiction over the parties and
matter in dispute. Lessee shall not be held in default of payment until such
suit, claim, dispute or question has been fully and fmally disposed of, and all
appeals exhausted.

 

[tm2028836d1_ex10-1img001.jpg]

 



 

 

 

*** Text Omitted and Filed Separately

Pursuant to a Confidential Treatment Request

under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)

 

In the event payments are deposited in an escrow account, OGS shall, if OGS pays
the costs to create or establish the escrow, be entitled to recover all escrow
fees and other costs incurred by in establishing and maintaining an escrow
account.

 

Any payment so withheld shall be paid within 45 days after Lessee has been
furnished with the original order resolving the suit, claim, or dispute. If the
rights or interests granted under this Agreement are disputed, it shall not be
counted against either as affecting the term of the Agreement, which shall, if
necessary, and as appropriate, be extended by the period of dispute.

 

Any dispute between the parties or resolution thereof relating to this Agreement
shall not interfere with nor affect any right Lessee may have under this
Agreement.

 

10.3 Redemption of Liens and Encumbrances: OGS agrees to pay promptly upon the
demand of a creditor, any mortgages, taxes, or other liens on the Property,
except where OGS in good faith disputes the obligation. Lessee, at its option,
may discharge any mortgages, taxes, or other liens on the Property, either in
whole or in part, in the event of default by OGS, and be subrogated to the right
of the holder thereof. Such subrogated rights may be enforced against OGS in any
court of competent jurisdiction. In case of payment of any such mortgage, taxes
or other liens by Lessee, in addition to the right of subrogation herein
granted, Lessee shall also have the right to retain any monetary obligations
which may become due OGS hereunder, and to repay therefrom, and the retention of
such moneys by shall have the same effect as if paid to the OGS in whose behalf
payment of any mortgage, taxes or other liens have been made by Lessee.

 

10.4 Force Majeure: Failure of Lessee to perform or to comply with any of the
covenants or conditions under this Agreement due to conditions of Force Majeure,
excepting only the obligations to make required Advance Royalty payments and pay
required federal, state and county fees, shall not be grounds for default,
cancellation, termination or forfeiture of this Agreement. ''Force Majeure", for
purposes hereof, means any cause or condition beyond reasonable control of
Lessee during which the failure to perform under the Agreement is caused by
severe weather, explosion, unusual mining casualty, damage to or destruction of
mill or mill plant facilities, fire, flood, civil or military authority,
insurrection, strikes, riots, fuel storages, judicial orders, litigation and
acts of God.

 

Should Lessee claim the existence of a condition of Force Majeure, Lessee shall
be excused from and not held liable for, such failure to perform or comply
during the term of said condition. The term of this Agreement shall be extended
for an additional period equal to the duration of the period of Force Majeure.
Should Lessee claim the existence of a claim of Force Majeure, it shall promptly
notify OGS in writing of the condition of Force Majeure.

 

Lessee shall have the right to determine and settle any strike, lockout, or
industrial disturbance in its sole discretion, and the aforesaid requirement of
exercising reasonable diligence to resume operations shall not require Lessee to
accede to any demand or position of any other party involved in such strike,
lockout or industrial dispute.

 

10.5 Cessation of Production: If at any time or times, after commencing
production, Lessee desires to shut down or cease production for any reason, it
shall have the right to do so without terminating this Agreement, provided that
Lessee continues to make Advance Royalty payments in accordance with
SECTION 3.2: ADVANCE ROYALTY PAYABLE TO OGS and pay required federal, state and
county fees in accordance with SECTION 6.1 PERFORMANCE OF ASSESSMENT WORK/RENT
AL FEES.

 

[tm2028836d1_ex10-1img001.jpg]

 



 

 

 

*** Text Omitted and Filed Separately

Pursuant to a Confidential Treatment Request

under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)

 

10.6 Equipment Removal: For a period of 12 months, or for extended periods
beyond twelve months if reclamation activities are still continuing, following
the termination of the Agreement for any reason, Lessee shall have the right to
remove from the Property, tailings, and related structures, personal property
and improvements owned by or erected or placed in or on the Property. Or Lessee
may, by consent of OGS, which will not be unreasonably withheld, elect to leave
buildings, structures, fixtures and improvements on the Property. Lessee may
keep one or more watchmen on the Property during any such period.

 

SECTION 11: ASSIGNMENT

 

Either party may assign all or any portion of their rights under this Agreement
with the prior written consent of the other party, which will not be
unreasonably withheld. No change or division in the ownership of the Property or
the payments provided for, however accomplished, shall enlarge the obligations
nor diminish the rights of OGS as to their individual interest and right to
receive payment covenant that any change in ownership shall be accomplished in
such a manner that shall be required to make payments and give notices to but
one person, firm or corporation.

 

SECTION 12: GENERAL PROVISIONS

 

12.1  Notices: Any notice, payment or communication required or desired to given
under this Agreement shall been effective when personally served upon the patty
to be given such notice at the address designated below, or when posted by
certified mail, return receipt requested until notified otherwise in writing,
the addresses for such notices shall be:

 

  OGS: 4812 Bransford Road     Colleyville, TX USA 76034     Attn: Douglas
Oliver         Lessee: Altair International, Inc.     6501 E. Greenway
Pkwy.#103-412     Scottsdale, AZ 85254     Attn: Alan Smith

 

12.2  Memorandum of Agreement: Lessee and OGS agree to enter into a Memorandum
of this Agreement, without financial terms, for the sole purpose of giving
notice of record of the existence of the Agreement. Either Lessee or OGS may
elect to record the Memorandum of the Agreement at any appropriate office for
the recording of property rights and interests.

 

12.3  Additional Documents: The parties agree to execute all such further
instruments and do all such further actions as may be necessary or desirable to
effectuate the purposes of this Agreement.

 

12.4  Effect: All covenants, conditions and terms of the Agreement shall be of
benefit to and run with the Property and shall bind and inure to the benefit of
the parties hereto their respective assigns and successors. The only
relationship between OGS and Lessee is that of OGS/Lessee. Nothing herein shall
be construed to create, expressly or by implication a joint venture, a mining
partnership, commercial partnership, or other partnership in relation to this
Agreement. Time is of the essence in this Agreement.

 

12.5  Heading: The title headings to the respective sections hereof shall not be
deemed a part of this Agreement but shall be regarded as having been used for
convenience only.

 

[tm2028836d1_ex10-1img001.jpg]

 



 

 

 

*** Text Omitted and Filed Separately

Pursuant to a Confidential Treatment Request

under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)

 

12.6  Entire Agreement: This Agreement, together with the Exhibits, contains the
entire Agreement by and between Lessee and OGS and no oral agreement, promise,
statement or representation which is not contained herein shall be binding on
the parties. This Agreement shall not be modified or amended except by written
agreement signed by the parties hereto. This Agreement shall supersede any and
all proposal letters and correspondence written to the Effective Date of this
Agreement.



 

12.7  No Implied Covenants: It is expressly agreed that no implied covenant or
condition whatsoever shall be read into the Agreement relating to the
prospecting, developing or mining of the Property or the time therefor, or to
any of the Operations of hereunder or as to the measure of diligence thereof, it
being expressly agreed and understood that, subject only to the express
obligations of the Agreement any Operations of whatsoever nature conducted by
upon the Property shall be conducted at such time and in such manner as Lessee,
in its sole and absolute discretion, deems advisable.

 

12.8  Governing Law: The Agreement is to be governed by and construed under the
laws of the State of Nevada. Any and all legal actions shall be initiated within
the State of Nevada.

 

12.9  Severability: In the event that any court or administrative body of
competent jurisdiction detennines that any party, term, or provision of this
Agreement is unenforceable, illegal, or in conflict with any state, federal or
local law, then such part, term, or provision shall be considered severable from
the rest of the Agreement, and the remaining provisions of the Agreement shall
not be thereby affected, and the Agreement shall be construed and enforced as if
the Agreement did not contain such part, term or provision.

 

12.10 Counterparts: This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective the day
and year written above.

 

 

LESSEE:    Altair International, Inc.  OLIVER GEOSERVICES, LLC     
[tm2028836d1_ex10-1img002.jpg]  [tm2028836d1_ex10-1img003.jpg] Mr. Alan Smith 
DOUG LAS OLIVER CEO, Altair International, Inc.  President, Oliver Geoservices
LLC          

 

[tm2028836d1_ex10-1img001.jpg]

 



 

 

 

*** Text Omitted and Filed Separately

Pursuant to a Confidential Treatment Request

under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)

 

Exhibit "A"

****** unpatented lode mining claims

 

[*****]

 

[tm2028836d1_ex10-1img001.jpg]

 



 

 